DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introduction
	Any rejections and/or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.  The rejection of claims 1-10 and 12-17 under 35 U.S.C. 112(b)
has been overcome by applicants’ amendments and arguments.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "extra-clear" in claim 11 is a relative term which renders the claim indefinite.  The term "extra-clear" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claim Rejections - 35 USC § 103
Claims 1-5, 7-9, 11, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Melcher et al. (US 2011/0199674) in view of Dogimont et al. (WO 2015/091106).
Melcher et al. discloses a glass laminate for use as a vehicle windshield.  See paragraphs [0004] and [0110].  The glass laminate includes two glass sheets and an interlayer transparent to visible light and that provides an infrared screening effect, i.e., an infrared filter.  See paragraphs [0012], [0042], [0083], [0088] and [0112] and figure 2.  The interlayer includes an area that is permeable to infrared radiation (b2) (i.e., a zone free of infrared filter) behind which an infrared sensing device is placed.  Id.  The infrared sensing device senses radiation in wavelength between 400 and 1200 nm.  See paragraph [0029].
Melcher et al. discloses that “all glasses as are used for the production of the laminated glasses, in particular of laminated safety glasses, come into consideration.”  Melcher et al. further teaches that the infrared sensing device senses radiation in wavelength between 400 and 1200 nm.  See paragraph [0029].  It follows that the glass should have a high transmission in this wavelength region so that the sensor can operate properly.
Melcher et al. fails to disclose that the glass sheet has “an absorption coefficient lower than 5 m-1 in the wavelength range from 1051 to 1650 nm.”
Dogimont et al. provides a glass sheet that has a high transmission of infrared radiation such that the glass has a coefficient of absorption of less than 1 m-1 over the range of 780 to 1200 nm. See page 3, lines 11-14.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have employed the glass of Dogimont et al. as the glass of Melcher et al. because the glass of Dogimont et al. has a high IR transmittance.

As to claim 3, Melcher et al. teaches that the infrared sensing device can fully perform because infrared radiation is capable of reaching the device whether the device is in front of or behind the glazing.  See paragraph [0112].  In other words, the device is optically coupled to the internal or external face of the glazing.
As to claim 4, Melcher et al. teaches that the glazing possesses internal and external glass sheets sandwiching a polyvinyl acetal interlayer (i.e., a thermoplastic interlayer; paragraph [0047]), and for the reasons described above, it would have been obvious to have employed the glass sheets of Dogimont et al. as the glass sheets of Melcher et al.
The features of claim 5 can be found in Dogimont et al. in figure 2, sample 4.
The limitations of instant claims 7-9 can be found in the abstract of Dogimont et al.
As to claim 11, the glass of Dogimont et al. in example 1 has an extremely high transmittance in the visible range and is therefore presumed to be “extra-clear.”  See figure 1. 
As to claim 14, Melcher et al. discloses that the IR absorbing function can be provided by a separate layer (i.e., coating; paragraph [0075]) and a separate area that is permeable to infrared radiation (b2) (i.e., a decoating zone) behind which an infrared sensing device is placed.  See paragraphs [0012], [0042], [0083], [0088], [0112] and figure 2.
.

Claims 6, 12, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Melcher et al. (US 2011/0199674) in view of Dogimont et al. (WO 2015/091106) as applied to claim 1 above, and further in view of  Farmer et al. (US 4,973,511).
Melcher et al. and Dogimont et al. render obvious claim 1 for the reasons recited above.
As to claims 6, 12 and 13, Melcher et al. disclose the inclusion of infrared absorptive particles in the interlayer, but fails to teach the presence of  a “multilayer stack comprising n functional layer (s) of a material reflecting infrared radiation, with n > 1, and n + 1 dielectric coatings such that each functional layer is surrounded by dielectric coatings.”
Farmer et al. discloses a laminated glass for a vehicle windows that has a high reflection of solar radiation without sacrificing optical properties of the laminate.  See col. 1, lines 7-16.  The laminate includes a PET sheet (i.e., interlayer) having a multilayer solar coating.  The multilayer coating includes multiple silver layers (i.e., functional layers) sandwiched between dielectric layers and electrically conducting metal layer such as silver.  See col. 5, lines 11-35.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have provided the laminate of Melcher et al. with the solar control film of Farmer et al.  The resultant laminate will have a high reflection of solar radiation (which includes infrared radiation) without sacrificing the optical properties of the laminate.  See col. 1, lines 7-15 of Melcher et al.

	Further as to claim 6, the solar control film of Farmer et al. is a reflective coating in that it reflects solar radiation.  See the abstract and col. 1, lines 5-10 of Farmer et al.
	As to claim 16, Melcher et al. fails to disclose an antireflective coating.
	Farmer et al. discloses that antireflecting films may be applied to laminates.  See col. 7, lines 20-43. 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have provided the laminate of Melcher et al. with an antireflective coating as suggested by Farmer et al. to reduce the reflective contribution to the solar transmittance.  Id.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Melcher et al. (US 2011/0199674) in view of Dogimont et al. (WO 2015/091106) as applied to claim 1 above, and further in view of Osram Opto Semiconductors (Osram hereafter)(“Low-cost LIDAR – a key technology to enable autonomous driving in urban environments,” 06 March 2015.)  
Melcher et al. and Dogimont et al. render obvious claim 1 for the reasons recited above.  Melcher et al. discloses the use of sensors or cameras sensitive to infrared radiation (paragraph [0029]), but fails to disclose “wherein the infrared-based remote sensing device is a LIDAR system based on scanning, rotating or solid state LiDARs and enabling of 3D mapping the surroundings around the vehicle.”
Osram discloses laser diodes (i.e., solid state) LIDARs that can be mounted on the inside of a windshield for use in self-driving cars (i.e., “enabling of 3D mapping the surroundings 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have provided the laminate of Melcher et al. with the LIDAR of Osram because the LIDAR of Osram is less expensive and compact. 

Claims 1-5, 7-9, 11, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Melcher et al. (US 2011/0199674) in view of Lambracht et al. (WO 2016/202689).
Melcher et al. discloses a glass laminate for use as a vehicle windshield.  See paragraphs [0004] and [0110].  The glass laminate includes two glass sheets and an interlayer transparent to visible light and that provides an infrared screening effect, i.e., an infrared filter.  See paragraphs [0012], [0042], [0083], [0088] and [0112] and figure 2.  The interlayer includes an area that is permeable to infrared radiation (b2) (i.e., a zone free of infrared filter) behind which an infrared sensing device is placed.  Id.  The infrared sensing device senses radiation in wavelength between 400 and 1200 nm.  See paragraph [0029].
Melcher et al. discloses that “all glasses as are used for the production of the laminated glasses, in particular of laminated safety glasses, come into consideration.”  Melcher et al. further teaches that the infrared sensing device senses radiation in wavelength between 400 and 1200 nm.  See paragraph [0029].  It follows that the glass should have a high transmission in this wavelength region so that the sensor can operate properly.
Melcher et al. fails to disclose that the glass sheet has “an absorption coefficient lower than 5 m-1 in the wavelength range from 1051 to 1650 nm.”
-1 over the range of 780 to 1200 nm. See page 3, lines 3-7.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have employed the glass of Lambracht et al. as the glass of Melcher et al. because the glass of Lambracht et al. has a high IR transmittance.
Lambracht et al. does not disclose that the absorption coefficient over the range of 1051 to 1650 nm.  However, the glass of Lambracht et al. is described in the instant specification as having the appropriate properties.  See page 9, line 9.  Note that Lambracht et al. claims priority to the same European application cited in the instant specification.  Therefore, the glass of Lambracht et al. is presumed to have the claimed absorption coefficient over the range of 1051 nm to 1650 nm as recited in claims 1 and 2.
As to claim 3, Melcher et al. teaches that the infrared sensing device can fully perform because infrared radiation is capable of reaching the device whether the device is in front of or behind the glazing.  See paragraph [0112].  In other words, the device is optically coupled to the internal or external face of the glazing.
As to claim 4, Melcher et al. teaches that the glazing possesses internal and external glass sheets sandwiching a polyvinyl acetal interlayer (i.e., a thermoplastic interlayer; paragraph [0047]), and for the reasons described above, it would have been obvious to have employed the glass sheets of Lambracht et al. as the glass sheets of Melcher et al.
The features of claim 5 can be found in Lambracht et al. in figure 2, sample 4.
The limitations of instant claims 7-9 can be found in the abstract of Lambracht et al.

As to claim 14, Melcher et al. discloses that the IR absorbing function can be provided by a separate layer (i.e., coating; paragraph [0075]) and a separate area that is permeable to infrared radiation (b2) (i.e., a decoating zone) behind which an infrared sensing device is placed.  See paragraphs [0012], [0042], [0083], [0088], [0112] and figure 2.
As to claim 17, Melcher et al. discloses that the glass laminate (i.e., glazing) is used for a vehicle windshield.  See paragraphs [0004] and [0110].

Claims 6, 12, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Melcher et al. (US 2011/0199674) in view of Lambracht et al. (WO 2016/202689) as applied to claim 1 above, and further in view of  Farmer et al. (US 4,973,511).
Melcher et al. and Lambracht et al. render obvious claim 1 for the reasons recited above.
As to claims 6, 12 and 13, Melcher et al. disclose the inclusion of infrared absorptive particles in the interlayer, but fails to teach the presence of  a “multilayer stack comprising n functional layer (s) of a material reflecting infrared radiation, with n > 1, and n + 1 dielectric coatings such that each functional layer is surrounded by dielectric coatings.”
Farmer et al. discloses a laminated glass for a vehicle windows that have a high reflection of solar radiation without sacrificing optical properties of the laminate.  See col. 1, lines 7-16.  The laminate includes a PET sheet (i.e., interlayer) having a multilayer solar coating.  The multilayer coating includes multiple silver layers (i.e., functional layers) sandwiched between dielectric layers and electrically conducting metal layer such as silver.  See col. 5, lines 11-35.

The combined teachings of Melcher et al. and Farmer et al. teach that the solar control film should be omitted from the area where the camera or sensor is placed.  See paragraphs [0014] and [0029] of Melcher et al.
	Further as to claim 6, the solar control film of Farmer et al. is a reflective coating in that it reflects solar radiation.  See the abstract and col. 1, lines 5-10 of Farmer et al.
	As to claim 16, Melcher et al. fails to disclose an antireflective coating.
	Farmer et al. discloses that antireflecting films may be applied to laminates.  See col. 7, lines 20-43. 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have provided the laminate of Melcher et al. with an antireflective coating as suggested by Farmer et al. to reduce the reflective contribution to the solar transmittance.  Id.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Melcher et al. (US 2011/0199674) in view of Lambracht et al. (WO 2016/202689) as applied to claim 1 above, and further in view of Osram Opto Semiconductors (Osram hereafter)(“Low-cost LIDAR – a key technology to enable autonomous driving in urban environments,” 06 March 2015.)  
Melcher et al. and Lambracht et al. render obvious claim 1 for the reasons recited above.  Melcher et al. discloses the use of sensors or cameras sensitive to infrared radiation (paragraph 
Osram discloses laser diodes (i.e., solid state) LIDARs that can be mounted on the inside of a windshield for use in self-driving cars (i.e., “enabling of 3D mapping the surroundings around the vehicle”).  See the entire document.  The LIDAR system is less expensive and compact.  See the first paragraph.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have provided the laminate of Melcher et al. with the LIDAR of Osram because the LIDAR of Osram is less expensive and compact. 

Response to Arguments
Applicant's arguments filed 27 October 2021 have been fully considered but they are not persuasive. 
With respect to the rejection of claim 11 as indefinite, applicants argue that “extra clear” is defined by paragraph [0034] of the published specification.  Paragraph [0034] states:
Such glass compositions combining low levels of iron and chromium showed particularly good performance in terms of infrared reflection and show a high transparency in the visible and a little marked tint, near a glass called “extra-clear”. These compositions are described in international applications WO2014128016A1, WO2014180679A1, WO2015011040A1, WO2015011041A1, WO2015011042A1, WO2015011043A1 and WO2015011044A1, incorporated by reference in the present application.

This portion of the specification does not provide an explicit definition, but compares the glass cited in the previous lines to a glass called “extra-clear.”  The cited WO documents do not mention the meaning of “extra-clear.”  A search of the prior art shows different meanings for the 
Paragraph [0029] US 2016/0137850
Preferably, the or each substrate of glass is a pane of extra clear glass (glass having greater than 85% visible light transmission (measured with Illuminant A) at thicknesses preferably from 2 to 20 mm, most preferably substantially 4 mm geometric thickness.
Paragraph [0024] US 2016/0214887
The glass or glass-ceramic substrate is preferably transparent and colorless (it is then a clear or extra-clear glass).  … an extra-clear glass generally comprises approximately from 0.005 to 
0.03% of iron oxide.
Paragraph [0020] US 2018/0141858
The term “extra-clear glass” is intended to mean a glass of which the weight content of iron oxide is at most 0.02% and of which the light transmission factor is at least 90%.
Paragraph [0101] US 2019/0022984
… extra-clear glass (LT greater than or equal to 91.5% for a thickness of 4 mm) …
Paragraph [0002] US 2019/0359518
In the art, “ultra-white” or “extra-clear” glasses are known since years in the solar or building domain, due to their high luminous and/or energetical transmittance.  These glasses contain low amount of iron and are thereby also often called "low-iron glasses".


Since the specification does not relate a clear definition, and the prior art describes contradicting definitions, the phrase is indefinite.
With respect to the obviousness rejection, applicants argue that it would not have been obvious to have combined Dogimont et al. with Melcher et al. because the glass of Dogimont et al. is intended for touchscreens.  However, Melcher et al. explicitly describes how the laminate is formulated so that the laminate does not hinder the functionality of the IR sensor.  See paragraph [0007].  In other words, it is important for the glass to be transmissive of IR radiation so that the underlying sensor works properly.  It follows that one of ordinary in the art would have sought out a glass that is high in IR transmittance so that the underlying sensor functions properly.  
Applicants further argue that Dogimont et al. increases IR transmittance in order to enhance touch screen sensitivity, which is not a consideration in an automotive glazing such as in Melcher et al.  The examiner maintains that the entirety of the disclosures of Dogimont et al. and Melcher et al. suggest employing a high IR transmissive glass such as that employed by Dogimont et al.
Applicants argue that Melcher et al. is aimed at reducing the total solar energy transmittance, which suggests decreasing the IR transmission – not increasing it.  This argument is not deemed persuasive because of the totality of Melcher et al.  Melcher et al. provides an interlayer having IR absorbing particles in the interlayer which operate to reduce the total solar transmittance.  See paragraph [0012]-[0014]; [0053].  The particles are absent in the area where the IR sensor is located.  See paragraph [0091].
	Applicants make similar arguments for the rejection of the claims over Melcher et al. in view of Lambracht et al.  The arguments are not persuasive for the same reasons the arguments over the combination of Melcher and Dogimont et al. are not deemed persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Sample whose telephone number is (571)272-1376. The examiner can normally be reached Monday to Friday 7AM to 3:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Sample/Primary Examiner, Art Unit 1784